      Case 2:19-cv-03955-MWF-FFM Document 44 Filed 08/08/19 Page 1 of 2 Page ID #:1840
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER

 John C. Hueston, State Bar No. 164921
 HUESTON HENNIGAN LLP
 523 West 6th Street, Suite 400
 Los Angeles, CA 90014
 (213) 788-4340



 ATTORNEY(S) FOR:     Defendants SCE & Edison International
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                               CASE NUMBER:
Andrew von Oeyen, et al.,
                                                                                                 19-cv-03955-MWF-AFM
                                                              Plaintiff(s),
                                     v.
Southern California Edison, et al.,                                                           CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for        Southern California Edison Company ("SCE") and Edison International
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                      CONNECTION / INTEREST
Andrew von Oeyen                                                              Plaintiff
Emmanuel Villaume                                                             Plaintiff
Dawn Ericson, individually and as Trustee of the Dawn                         Plaintiff
Navarro Ericson Trust
Dominique Navarro                                                             Plaintiff
Jack Silverman                                                                Plaintiff
Claire Silverman                                                              Plaintiff
Mariel Sandoval, individually and as parent and natural                       Plaintiff
guardian of S.B.S., a minor
Cliff Hirsch                                                                  Plaintiff
Additional parties on Attachment A hereto.


         August 8, 2019                                                              /s/ John C. Hueston
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendants SCE and Edison International



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
Case 2:19-cv-03955-MWF-FFM Document 44 Filed 08/08/19 Page 2 of 2 Page ID #:1841




            Andrew von Oeyen, et al. v. Southern California Edison, et al.



           Attachment A to Certification and Notice of Interested Parties



   Party                                   Connection/Interest

   Gladys Hirsch                           Plaintiff

   Thomas Hirsch                           Plaintiff

   ISHC Lompoc, LLC                        Plaintiff

   Paul Rothbard                           Plaintiff

   Chelsea Segal                           Plaintiff

   Joe Duncan                              Plaintiff

   Lanna Duncan                            Plaintiff

   Southern California Edison Company      Defendant

   Edison International                    Defendant

   The Boeing Company                      Defendant
